UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported):June 14, 2011 (June 13, 2011) INX Inc. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-31949 Commission file number 76-0515249 (I.R.S. EmployerIdentification No.) 1955 Lakeway Drive Lewisville, Texas 75057 (Address of Registrant’s principal executive offices) (469) 549-3800 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On June 13, 2011, a waiver of default through July 31, 2011 was issued to INX Inc. (the “Company” or “INX”) under Section 7(a) of the Amended and Restated Credit Agreement dated April 30, 2007, between INX and Castle Pines Capital LLC (“CPC”), whereby the Company is required to provide CPC with its Quarterly Report on Form 10-Q no later than 60 days after the last day of each fiscal quarter.Due to the circumstances previously disclosed, the Company was unable to provide its Quarterly Report on Form 10-Q for the first fiscal quarter of 2011 by May 30, 2011. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 14, 2011 INX Inc. By: /s/ Jim Long Jim Long Executive Chairman
